DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in respond to the applicant’s request for continued examination on 02/26/2021. Claims 1-4, 6-8, 10-11, 14-15, 17, and 19-20 have been amended. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-5, 8, 10-11, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ventura et al (US20180101842) “Ventura” and Thibodeau et al (US20190188699) “Thibodeau”.

Regarding claim 1, Ventura teaches: A method performed by a server that publicly validates an electronic cryptocoinage transaction conducted via the Internet between computers, comprising: 
	receiving by the server (e.g. user computing entity 30), a private blockchain (e.g. finite system machine (FSM) record and/or a ledger) from a private entity (e.g. administrator) conducting the electronic [cryptocoinage] transaction via the Internet between computers ([0063] For example, the distributed ledger may be an activity ledger, wherein an activity ledger registers activities (typically representing transactions) and facts about those transactions. In an example embodiment, a private distributed ledger is a distributed ledger for which access to and/or inclusion therein is permissioned. For example, user access to a private distributed ledger may be administrated by an administrator.);
	redeeming, by the server, a [credit cryptocoinage] token (e.g. data access keys (DAKs)) issued by the private entity as an access control mechanism that grants a read access to the private blockchain ([0011] According to still another aspect of the present invention, a method for providing user access to a set of data stored in a distributed ledger is provided.); 
	in response to the redeeming (e.g. permissioning via DAK) of the [credit cryptocoinage] token (e.g. DAK) as the access control mechanism that grants the [read] access (e.g. viewing a snapshot) to the private blockchain ([0038] Various embodiments of the present invention may leverage distributed ledger technology to provide a common user account management, authentication, and data permissioning system via DAKs, which are themselves distributed via the common distributed ledger. Various embodiments of the present invention provide for generating a snapshot comprising the current state of domain objects according to the distributed ledger.
	reading (e.g. permission via DAKs to view the activity event information), by the server, a [cryptocoinage] transaction record recorded to the private blockchain by using an application programming interface (API) (e.g. application 402) associated with a [read] access permission, ([0066] Moreover, each FSM record and/or message, of an example embodiment, comprises both the activity event information/data and the resulting domain object states, making the current state and previous states of domain objects easy to determine. [0067] In various embodiments, an FSM system framework is used to provide and make use of the distributed ledger. FIG. 4 provides a schematic diagram of the FSM system framework. An application layer 400 is configured to operate one or more applications 402.
	the [cryptocoinage] transaction record representing the electronic [cryptocoinage] transaction conducted via the Internet between the computers ([0063] For example, the distributed ledger may be a blockchain. For example, the distributed ledger may be an activity ledger, wherein an activity ledger registers activities (typically representing transactions) and facts about those transactions).
	writing, by the server, the cryptocoinage transaction record read using the API from the private blockchain to a blockchain data record in a blockchain data layer; (Fig. 7A, Fig. 8, Fig. 9, Item 920, [0096] At 920, the FLM 506 executing on the second 
	generating, by the server, a cryptographic proof of the cryptocoinage transaction record read using the API (e.g. application 402) from the private blockchain by hashing (e.g. create block 656) the blockchain data record in the blockchain data layer (e.g. framework 500); and (Fig. 6, [0069] In an example embodiment, the framework layer 500 comprises a user manager 502. In an example embodiment, the user manager 502 provides a mechanism for managing (within the memory of the node computing entities 200, 200') the persistence of user information/data and keys. In an example embodiment, the user manager 502 comprises a user directory manager 504. In an example embodiment, the user directory manager 504 is a sub-component of the user manager 502 that performs the interactions with the user directory activity ledger 602. For example, the user directory manager 504 may generate, publish, and/or post FSM record blocks to the user directory activity ledger 602, access and/or read data from the user directory activity ledger 602, and/or the like.); 
	publicly publishing, by the server, the cryptographic proof of the cryptocoinage transaction record via a public blockchain distributed via the Internet; wherein ([0068] As shown in FIG. 4, a framework layer 500 acts as an intermediary between the application layer 400 and the protocol layer 600. For example, the framework layer 500 provides infrastructure and support services to the application layer 400 and abstracts the file system, distributed ledger network 100, and internode messaging capabilities of the protocol layer 600. For example, the framework layer acts as an intermediary between the services and operations of the applications 402 and the FSM record blocks stored in the ledger. In an 
	the public blockchain distributed via the Internet publicly validates the cryptographic proof of the cryptocoinage transaction record representing the electronic cryptocoinage transaction conducted via the Internet between the computers ([0068] As shown in FIG. 4, a framework layer 500 acts as an intermediary between the application layer 400 and the protocol layer 600. For example, the framework layer 500 provides infrastructure and support services to the application layer 400 and abstracts the file system, distributed ledger network 100, and internode messaging capabilities of the protocol layer 600. For example, the framework layer acts as an intermediary between the services and operations of the applications 402 and the FSM record blocks stored in the ledger. In an example embodiment, the framework layer 500 may perform one or more validation and/or consensus procedures, as described in more detail below. For example, the node computing entities 200, 200' may use the framework layer 500 to interoperate with one another for the proposal of new blocks and subsequent validation and consensus procedures.);

	Ventura does not explicitly teach ‘cryptocoinage tokens nor transactions’, however Thibodeau teaches at least ‘cryptocoinage tokens and transactions’: 
[0201] FIGS. 8A-8B show a datagraph diagram illustrating embodiments of a data flow for the SDTD. In FIGS. 8A-8B, client A 802 (e.g., of user A utilizing an agency oversight configured blockchain) may send a mutable blockchain transaction request 821 to a SDTD server 806 to facilitate processing (e.g., adding to the blockchain) a mutable blockchain transaction (e.g., the transaction may involve transferring crypto tokens (e.g., 50 Bitcoins) from user A to user B 

	Claim 8 further adds the following limitation: associating (e.g. framework layer acts as an intermediary) the public blockchain data record to the electronic wallet specified by the private transaction record read from the private blockchain; ([0068] As shown in FIG. 4, a framework layer 500 acts as an intermediary between the application layer 400 and the protocol layer 600. For example, the framework layer 500 provides infrastructure and support services to the application layer 400 and abstracts the file system, distributed ledger network 100, and internode messaging capabilities of the protocol layer 600. For example, the framework layer acts as an intermediary between the services and operations of the applications 402 and the FSM record blocks stored in the ledger. In an example embodiment, the framework layer 500 may perform one or more validation and/or consensus procedures, as described in more detail below. For example, the node computing entities 200, 200' may use the framework layer 500 to interoperate with one another for the proposal of new blocks and subsequent validation and consensus procedures. 

	Claim 15 further adds: ‘third party verification’. Examiner considers that the Third party verification is just another name for server receiving and verifying data.
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ventura with the specific use of crypto tokens and cryptocurrency of Thibodeau as Ventura deals with transactions. Using cryptotokens and cryptocurrency adds flexibility and security to otherwise types of transactions open to unauthorized activity.
	In regards to claims 8 and 15, system claim 8 and the memory device of claim 15 correspond generally to method claim 1, and recite similar features in method form, and therefore are rejected under the same rationale.
Regarding claim 2, Ventura does not teach credit token as the access mechanism, however Thibodeau teaches: The method of claim 1, further comprising 
	receiving, by the server, in response to the [signature] as the access control mechanism that grants the read access to the private blockchain, a block of data in the private blockchain recording the cryptocoinage transaction record ([0470] determine, via at least one processor, a read access grant node associated with the blockchain data node; and [0471] provide, via at least one processor, a blockchain identifier of the read access grant node to the access control node. [0472] 49. The method of embodiment 46, wherein the access control node is specific to the order. [0473] 50. The method of embodiment 46, wherein the access control node is specific to the user. [0474] 51. The method of embodiment 46, wherein the user-owned read data includes information regarding funds used to pay for the order. [0475] 52. The method of embodiment 46, wherein the blockchain data node is cryptographically signed by another order processing entity that is a member in a network of trusted order processing entities).
	Ventura does not explicitly teach “receiving, by the server, in response to the redeeming of the credit token, access control mechanism.” However, Thibodeau does teach [0226] Crypto tokens to transfer may be determined at 1029. In one implementation, the amount of crypto tokens to transfer may be determined based on (e.g., equal to) the amount of crypto tokens associated with the selected affected transaction that originated from the unwind transaction. For example, the amount of crypto tokens to transfer for the transaction associated with the mutable blockchain transaction request 831 may be 50 Bitcoins. See FIG. 11 for an example of determining the amount of crypto tokens to transfer.
	Therefore, it would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Thibodeau, to include redeeming of the credit token in response to the access control for more flexibility and security. It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ventura with the specific 
	In regards to claims 9 and 16, system claim 9 and the memory device of claim 16 correspond generally to method claim 2, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 3, Ventura does not teach ‘single wallet address’ however Thibodeau teaches: The method of claim 1, further comprising 
	receiving, by the server, a single wallet address (e.g. unwind address) that is associated with the cryptocoinage transaction record (e.g. affected transaction) read in response to the redeeming of the credit token (e.g. unspent cryptotoken) as the access control mechanism to the private blockchain ([0500] determine, via at least one processor, an unwind address associated with the agency action request; [0501] analyze, via at least one processor, the agency oversight configured blockchain to determine an affected transaction for the unwind transaction, wherein the affected transaction involves unspent crypto tokens that originated from the unwind transaction; and [0502] generate, via at least one processor, an agency blockchain transaction request that facilitates transferring crypto tokens from an address associated with the affected transaction to the unwind address.
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ventura with the specific use of crypto tokens and cryptocurrency associated with a wallet of Thibodeau as Ventura deals with transactions. Using cryptotokens and cryptocurrency from a user wallet adds flexibility and security to otherwise types of transactions open to unauthorized activity.


Regarding claim 4, Ventura does not explicitly teach a chain identifier, however Thibodeau teaches: The method of claim 1, further comprising 
	determining, by the server, a chain identifier (e.g. node id) that uniquely identifies the private blockchain associated with the private entity ([0096] User 1 may create a revoke access node identifying a previous read access grant node and a root node for which the permission to read a data node is revoked. User 1 may use the private key pK.sub.n associated with public key PK.sub.n to create a signature using as input the hash of: 1) the transaction type, 2) the parent data node id, 3) the previous access grant node id, and 4) the node id of the root node whose read access is being revoked. The transaction id of this node is a hash of the signature, and the node may be referred to by node id: n.sub.a'.sup.f.sub.n0).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ventura with the specific use of crypto tokens and cryptocurrency associated with a node identifier of Thibodeau as Ventura deals with transactions. Using cryptotokens and cryptocurrency from a user wallet adds flexibility and security to otherwise types of transactions open to unauthorized activity.

Regarding claim 5, Ventura does not explicitly teach a chain identifier, however Thibodeau teaches: The method of claim 1, further comprising 
	identifying, by the server, the blockchain data record in the blockchain data layer  based on the chain identifier. ([0108] User 1 may use the private key pK.sub.n associated with PK.sub.n to create a signature using as input the hash of: 1) the transaction type, 
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ventura with the specific use of crypto tokens and cryptocurrency associated with a node identifier of Thibodeau as Ventura deals with transactions. Using cryptotokens and cryptocurrency from a user wallet adds flexibility and security to otherwise types of transactions open to unauthorized activity.

Regarding claim 10, Ventura teaches: The system of claim 8, wherein the operations further comprise 
	receiving a block of data contained within the private blockchain that describes the transaction record (Fig. 6, Item 656, [0077] At 656, the framework layer 500 operating on the first node computing entity 200A may generate, create, and/or the like an FSM record block based on the FSM record and/or message set. For example, the framework layer 500 (e.g., provided by the execution of the computer-executable instructions and/or code encoding the FSM rules by the processing element 205 of the first node computing entity 200A) may generate, create, and/or the like the FSM record block based on the FSM record and/or message set. For example, generating, creating, and/or the like the FSM record block may comprise generating, creating, and/or the like the header for the FSM record block. For example, generating, creating, and/or the like the FSM record header may comprise generating, compiling, creating, and/or the like the FSM record list. In an example embodiment, generating, creating, and/or the like the header for an FSM record block may comprise generating a hash for one or more FSM records and/or messages of the FSM record and/or message set or the FSM record list).


Regarding claim 11, Ventura does not explicitly teach a single cryptographic address, however Thibodeau teaches: The system of claim 8, wherein the operations further comprise 
	reading a single cryptographic address (e.g. unwind address) specified by the private blockchain that is associated with the private cryptographic token (e.g. crypto token) issued by the private entity ([Abstract] The agency oversight configured blockchain is analyzed to determine an affected transaction for the unwind transaction, wherein the affected transaction involves unspent crypto tokens that originated from the unwind transaction. An agency blockchain transaction request that facilitates transferring crypto tokens from an address associated with the affected transaction to the unwind address is generated.
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ventura with the specific use of crypto tokens and cryptocurrency associated with a single cryptographic address of Thibodeau as Ventura deals with transactions. Using cryptotokens and cryptocurrency from a cryptographic address adds flexibility and security to otherwise types of transactions open to unauthorized activity.

Regarding claim 18, Ventura does not explicitly teach a single cryptographic address, however Thibodeau teaches: The non-transitory memory device of claim 15, wherein the operations further comprise 
	receiving a single cryptographic address as a wallet identifier associated with the electronic wallet (e.g. linked wallet ID), ([0307] In one embodiment, the database component 1619 includes several tables 1619a-z: [0308] An accounts table 1619a includes fields such as, but not limited to: an accountID, accountOwnerID, accountContactID, assetIDs, 
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ventura with the specific use of crypto tokens and cryptocurrency associated with a single cryptographic address of Thibodeau as Ventura deals with transactions. Using cryptotokens and cryptocurrency from a cryptographic address adds flexibility and security to otherwise types of transactions open to unauthorized activity.
	
Claims 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ventura (US20180101842), Thibodeau et al (US20190188699) “Thibodeau”, and further in view of David (US9378343).

Regarding claim 12, neither Ventura nor Thibodeau teach ‘receiving a textual passhprase’, however David teaches: The system of claim 8, wherein the operations further comprise 
	receiving a textual passphrase as an authentication mechanism to the blockchain data layer (Fig. 4, Column 6, Lines 20-25: If the network is recognized, in one embodiment, processing logic automatically retrieves a previous pass phrase or password and retrieves the type of encryption that has been successfully used as in block 410).
	Examiner considers that, on of ordinary skill in the art, from reading the reference, would understand that retrieving at least the type of encryption that was successfully used can be considered an authentication mechanism.
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ventura with the specific use of crypto tokens and cryptocurrency associated with a single cryptographic address of Thibodeau and the authentication of David as 

	In regards to claim 19, the memory device of claim 19 corresponds generally to system claim 12, and recite similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 13, neither Ventura nor Thibodeau teach ‘hashing the textual passhprase’, however David teaches: The system of claim 12, wherein the operations further comprise 
	generating a hashed passphrase (data encryption component 114) by hashing the textual passphrase (encrypt), (Fig. 1, Column 3, Lines 50-55: The data encryption component 114 may include, but not limited to, a component that encrypts a pass word or pass phrase and a component that uses the encrypted pass phrase to encode data packets in a process to authenticate a client device in a secured network. Claim 1: encrypting, automatically, the pass phrase based on each available encryption type from a plurality of available encryption types, prior to attempting authentication of the apparatus by using each respective encrypted pass phrase).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ventura with the specific use of crypto tokens and cryptocurrency associated with a single cryptographic address of Thibodeau and the authentication of David as Ventura deals with transactions. Using cryptotokens and cryptocurrency from a cryptographic address adds flexibility and security to otherwise types of transactions open to unauthorized activity.

s 6, 7, 9, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ventura (US20180101842), Thibodeau et al (US20190188699) “Thibodeau”, and further in view of Sheng et al (US20170221052) “Sheng”

Regarding claim 6, Thibodeau teaches: The method of claim 1, further comprising	determining, by the server, a single wallet [ID] (e.g. linked wallet ID) that is associated with an electronic wallet ([0307] In one embodiment, the database component 1619 includes several tables 1619a-z: [0308] An accounts table 1619a includes fields such as, but not limited to: an accountID, accountOwnerID, accountContactID, assetIDs, deviceIDs, paymentIDs, transactionIDs, userIDs, accountType (e.g., agent, entity (e.g., corporate, non-profit, partnership, etc.), individual, etc.), accountCreationDate, accountUpdateDate, accountName, accountNumber, routingNumber, linkWalletsID, … , and/or the like).

	Neither Ventura nor Thibodeau explicitly teach ‘single wallet address’, however, Sheng, teaches at least ‘single wallet address’:
	determining, by the server, a single wallet address that is associated with an electronic wallet ([Abstract] The blockchain recordation component receives a plurality of transaction records for each of a plurality of transactions, each transaction record comprising a source address, a destination address, a transaction amount and a timestamp of a transaction; the source address comprising a source wallet address corresponding to a source digital wallet, and the destination address comprising a destination wallet address corresponding to a destination virtual currency wallet).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ventura with the specific use of crypto tokens and cryptocurrency associated with a single wallet address of Sheng, the authentication of Thibodeau as Ventura 
	In regards to claim 9 and 16, system claim 9 and CRM claim 16 correspond generally to method claim 6, and recites similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 7, Thibodeau teaches: The method of claim 1, further comprising 
	associating, by the server, the single wallet [ID] (i.e. from another database) to the blockchain data record in the blockchain data layer  ([0321] In one embodiment, the SDTD database may interact with other database systems. For example, employing a distributed database system, queries and data access by search SDTD component may treat the combination of the SDTD database, an integrated data security layer database as a single database entity (e.g., see Distributed SDTD below).
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that a single wallet address can be obtained and used in the (blockchain) data layer.
	Neither Ventura nor Thibodeau explicitly teach ‘single wallet address’, however, Sheng teaches at least ‘single wallet address’:
	associating, by the server, the single wallet [ID] (i.e. from another database) to the blockchain data record in the blockchain data layer  ([Abstract] The blockchain recordation component receives a plurality of transaction records for each of a plurality of transactions, each transaction record comprising a source address, a destination address, a transaction amount and a timestamp of a transaction; the source address comprising a source wallet address corresponding to a source digital wallet, and the destination address comprising a destination wallet address corresponding to a destination virtual currency wallet).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ventura with the specific use of crypto tokens and cryptocurrency 
	In regards to claim 20, CRM claim 20 corresponds generally to method claim 7, and recites similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 14, Thibodeau teaches:  The system of claim 8, wherein the operations further comprise 
	associating a single cryptographic address to the electronic wallet [ID] (i.e. from another database), ([0321] In one embodiment, the SDTD database may interact with other database systems. For example, employing a distributed database system, queries and data access by search SDTD component may treat the combination of the SDTD database, an integrated data security layer database as a single database entity (e.g., see Distributed SDTD below).
	Examiner considers that one of ordinary skill in the art would understand from reading the reference and the applicant’s specification that during steps, at least the asset addresses of the electronic wallet asset will be associated.

	Neither Ventura nor Thibodeau explicitly teach ‘single cryptographic address to the electronic wallet’, however, Sheng, from a same or analogous art teaches at least ‘single cryptographic address to the electronic wallet’:
	associating a single cryptographic address (e.g. destination virtual currency wallet)
to the electronic wallet ([Abstract] The blockchain recordation component receives a plurality of transaction records for each of a plurality of transactions, each transaction record comprising a source address, a destination address, a transaction amount and a timestamp of a transaction; the source address comprising a source wallet address corresponding to a source 
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ventura with the specific use of crypto tokens and cryptocurrency associated with a single wallet address of Sheng, the authentication of Thibodeau as Ventura deals with transactions. Using cryptotokens and cryptocurrency from a cryptographic address adds flexibility and security to otherwise types of transactions open to unauthorized activity.	
Response to Amendments and Arguments
Examiner is appreciative of applicant’s representative taking the time to attempt to explain the ‘Blockchain Data Layer.’ However, despite the fact that multiple paragraphs mention the blockchain data layers, they do not assist in understanding what the ‘blockchain data layer’ is besides a catchall for whatever the applicant wants it to be. However, for purposes of advancing prosecution, Examiner removes the previous 35 U.S.C 112(a) and 112(b) rejections 

Claims 15-20 recite “A non-transitory memory device.” The phrase at least ‘non-transitory’ nor any comparative statement appears in the specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

	Applicant argues on page 12 of the response that the Examiner has not correctly applied
the 2019 PEG guidance concerning step 2A.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has shown that, except for the recitation of generic computer components at a high level, the invention recites a method that allows an entity to conduct secure record keeping of private currency transactions and exchange them between other entities. Which falls clearly within the scope of ‘certain methods of organizing human activity’.


the 2019 PEG guidance concerning step 2A comparing Applicant’s invention to that of
Enfish and DDR.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant claims the invention compares to Enfish and DDR Holdings which had to do with an improvement in memory and database technology as opposed to automating an abstract idea using a computer.
	Further, applicant has thrown out many words which appear to be court cases. However, applicant’s arguments as they relate to the case laws in 101 were not the basis for the 101 rejection rather 2019 PEG guideline. Examiner considers that none of the cases that the applicant attempted to cite have bearing nor merit upon the instant application.

	Applicant argues on page 20 of the response that the Examiner has not correctly applied
the 2019 PEG guidance concerning step 2B.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant has only recited claimed elements and has not demonstrated how the claim recites additional elements or a combination of elements that amount to significantly more than the judicial exception. Applicant correctly references the MPEP sections however, fails to understand that technically improving upon an abstract idea, still does not overcome an abstract idea. Improving a non-abstract idea with technology could be considered an improvement according to the guidance.

	Applicant argues on pages 13-17 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. Examiner acknowledges applicant’s arguments but respectfully disagrees. However, for the sake of advancing prosecution, new grounds of rejection have been found. Therefore, applicant’s arguments are moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included [David, US9378343, Automatic detection of required Network Key; McCarthy, US20150379484, International payment systems and methods; Serrano, US20160371771, Loan processing service utilizing a distributed ledger system; Wong, US20170178237, Computer implemented framework and method; McCann, 20180189781, Real-time approval and execution of data exchanges; Wasserman, US20180268382, Blockchain digital currency: systems and methods].
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685